DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7, 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 USC 112(b) rejection made in the Office Action mailed on 03/16/2022 is hereby withdrawn as a result of the amendment filed on 06/07/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG. Pub. No. 2018/0211759 A1) in view of Cheng (U.S. PG. Pub. No. 2016/0005520 A1).
With respect to claim 1, Liu et al., hereinafter referred to as “Liu,” teaches a coil component 1 (FIG. 2F) comprising: 
a body 2 and 4 having a first surface (bottom surface) and a second surface (top surface) facing each other, and including a molded portion 2, having a core 22, and a cover portion 4 disposed on the molded portion; 
a wound coil 3 disposed between the molded portion and the cover portion and wound around the core; and 
a first accommodation groove (left or right groove at lower surface of support portion 21) and a second accommodation groove (the other of left or right groove at lower surface of support portion 21) disposed on the first surface of the body and spaced apart from each other in a length direction (left to right direction) of the body, 
wherein both end portions 31-32 of the wound coil are respectively disposed in the first and second accommodation grooves, and 
wherein each of the both end portions 31-32 of the wound coil penetrate through the molded portion (para. [0036]). Both ends 31 and 32 penetrate though the recesses on the front side of the support portion 21 of the molded portion 2 (see FIGs. 2F and 3C for clarification) (para. [0036]. Liu does not expressly teach, in the embodiment of FIG. 2F, a width of each of the pair of through-holes in the length direction is different from a width of each of the first and second accommodation grooves in the length direction. However, FIG. 2D of Liu appears to show such features.
Nonetheless, Cheng teaches a coil component (Figs. 1-3), wherein
a width of each of the pair of through-holes (through holes from which end portions T12 extend) in the length direction is different from a width of each of the first and second accommodation grooves (groove at bottom of body P4) in the length direction (para. [0072]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the through-holes size in relation to the groove as taught by Cheng to the coil component of Liu to provide the required mechanical stability.
With respect to claim 3, Liu teaches the coil component according to claim 1, wherein the both end portions of the wound coil are disposed in the first and second accommodation grooves through side surfaces of the molded portion, respectively (para. [0036]). The ends portions 31-32 are disposed on the surfaces of the recesses in the front side of the support portion 21 of the molded portion 2.
With respect to claim 4, Liu teaches the coil component according to claim 1, wherein each of the first and second accommodation grooves is exposed to one side surface (front surface) of the molded portion (para. [0036]). 
With respect to claim 7, Liu teaches the coil component according to claim 1, wherein a distance between the first and second accommodation grooves has a maximum value in a central portion of the body in a width direction perpendicular to the length direction (para. [0036]).
With respect to claim 10, Liu teaches the coil component according to claim 1, wherein the wound coil has an innermost turn adjacent to the core, at least one intermediate turn, and an outermost turn, wherein a width and thickness of the innermost turn are equal to a width and thickness of the outermost turn, respectively (para. [0036]).
With respect to claim 11, Liu teaches the coil component according to claim 1, further comprising a first external electrode 5 and a second external electrode 6, spaced apart from each other on the first surface of the body and respectively connected to the both end portions of the wound coil (para. [0036]).
With respect to claim 12, Liu teaches the coil component according to claim 11, further comprising an insulation layer surrounding a surface of the wound coil, wherein the insulation layer is disposed on the surface of the wound coil, except for regions in which the external electrodes are disposed (para. [0036]). The coil 3 in Liu would need to be insulated since the turns of the coil are in contact with each other.
With respect to claim 13, Liu teaches the coil component according to claim 1, wherein at least one of the molded portion or the cover portion comprises an insulating resin and a magnetic powder dispersed in the insulating resin (para. [0038]).
With respect to claim 14, Liu teaches the coil component according to claim 1, wherein the both end portions of the wound coil bend toward the first surface in a direction connecting the first and second surfaces of body, and penetrating through the first and second accommodation grooves, respectively (para. [0036]).
With respect to claim 15, Liu teaches the coil component according to claim 14, wherein the first and second accommodation grooves respectively have portions extending on the first surface of the body in a width direction (front to back direction) of the body perpendicular to the length direction (left to right direction), and the both end portions of the wound coil further bend toward one side surface of the body connecting the first and second surfaces to each other, and extend onto the extending portions of the first and second accommodation grooves in the width direction (para. [0036]).
With respect to claim 16, Liu teaches the coil component according to claim 1, wherein the wound coil includes at least two stacks (coil turns in upper and lower layers) of coil turns in a thickness direction (vertical direction) of the body in parallel to a direction connecting the first and second surfaces of body (para. [0036]).
With respect to claim 17, Liu in view of Cheng teaches the coil component according to claim 1, wherein the width of each of the pair of through-holes in the length direction is smaller than the width of each of the first and second accommodation grooves in the length direction (Cheng, see Fig. 3, para. [0072]).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837